Title: To James Madison from George W. Smith, 22 September 1789
From: Smith, George W.
To: Madison, James


Sir,
Tappahannock—22d Sepr. 1789
Your Letter of the 15th Augt. in answer to mine, I have duly received. Your representation of the prospects Afforded by the arra[n]gements now making for the fœderal Administration, I esteem as friendly as it seems to be canded: And therefore feel myself strongly impressed with a sense of the obligation I am under to you. I have Attentively considered those prospects; & am persuaded, with you, that they are not sufficiently encouraging to induce a reliance on them, which might interfere with the attention due to others. But as it is possible that vacancies may arise, or preferences may be forfieted, or an equitable principle of defusive Appointments may prevail; I shall endeavour to qualify myself generally, that in any of these contengencies you may be warranted in continuing your friendship towards me, and that I may always deserve it. I have honr to be Sir, with sentimts. of the highest Esteem & Respect Your mot. obliged hum. servt.
Geo: W: Smith
